IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 421 WAL 2015
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
               v.                           :
                                            :
                                            :
JOSHUA A. CAMPBELL,                         :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 8th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justices Eakin and Wecht did not participate in the consideration or decision of

this matter.